                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                     December 19, 2019

By ECF                                                                                       12/23/2019
The Honorable Katherine H. Parker
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Viera as Executor of Avilez v. United States, 18 Civ. 9270 (KHP)

Dear Judge Parker:

        This Office represents the United States, the Defendant in this medical malpractice action
brought under the Federal Tort Claims Act, in which all discovery is due to be completed by the
end of the month. I write respectfully to request an adjournment of the status conference
currently set for January 8, 2020, due to the travel schedule of the undersigned. The parties
respectfully inform the Court that they are mutually available the following week, with the
exception of Wednesday, January 15 and the morning of Friday, January 17, 2020.
Plaintiff consents to this request, which is the second request for an adjournment (the first
adjournment was granted so that expert discovery could be completed prior to the conference).

       We thank the Court for its consideration of this request.

                                                     Respectfully,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                             By:     /s/ Stephen Cha-Kim
                                                     STEPHEN CHA-KIM
                                                     Assistant United States Attorney
                                                     Telephone: (212) 637-2768
                                                     Fax: (212) 637-2702
                                                     stephen.cha-kim@usdoj.gov

cc:    Attorney for Plaintiff
       (By ECF)
 The Status Conference in this matter that is scheduled for Wednesday, January 8,
 2020 at 10:15 p.m. in Courtroom 17D, 500 Pearl Street, New York, NY 10007 is
 hereby rescheduled to Wednesday, January 29, 2020 at 11:15 a.m.




                                                                                        12/23/2019
